Exhibit 10.6

SUPPLEMENTAL NON-QUALIFIED SAVINGS PLAN FOR
HIGHLY COMPENSATED EMPLOYEES OF
HONEYWELL INTERNATIONAL INC. AND ITS SUBSIDIARIES

(amended and restated effective January 1, 2009)

1. History. Honeywell International Inc. (the “Corporation”) initially
established this Supplemental Non-Qualified Savings Plan for Highly Compensation
Employees of Honeywell International Inc. and its Subsidiaries (the “Plan”)
effective January 1, 2006 when the Supplemental Non-Qualified Savings Plan For
Highly Compensated Employees Of Honeywell International Inc. And Its
Subsidiaries (Career Band 5 and Below) (the “Supplemental Savings Plan”) was
merged with and into the Supplemental Non-Qualified Savings Plan for Highly
Compensated Employees of Honeywell International Inc. and its Subsidiaries
(Career Band 6 and above) (the “Executive Supplemental Savings Plan”) and the
resulting plan from this merger became known as the Plan. The Plan is hereby
amended and restated, effective as of January 1, 2009, to implement changes
required pursuant to and consistent with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the corresponding rules and final
regulations issued under Section 409A of the Code with respect to amounts
subject to such requirements. This Plan document covers any Participant (as
defined below) who was entitled to receive a benefit from the Plan as of
December 31, 2008, but did not receive full payment of such benefit under the
Plan as of such date, as well as any individual who becomes a Participant in the
Plan on or after January 1, 2009. Plan benefit payments commencing prior to
January 1, 2009 are governed by the terms of Plan as they existed prior to this
amendment and restatement and are either grandfathered from the requirements of
Section 409A of the Code or payable pursuant to a fixed schedule as required by,
and in compliance with, Section 409A of the Code. Between January 1, 2005 and
December 31, 2008, with respect to payments that are subject to the requirements
of Section 409A of the Code, the Plan has been operated in accordance with
transition relief established by the Treasury Department and Internal Revenue
Service pursuant to Section 409A of the Code. This amendment and restatement is
adopted in conformity with final regulations under Section 409A of the Code
issued by the Treasury Department on April 10, 2007 and effective January 1,
2009.

2. Eligibility . Any employee of the Corporation and its participating
affiliates (i) who is in Career Band 6 or above during the designated election
period (the “Open Enrollment Period”) that occurs prior to the beginning of the
applicable Plan Year (as defined below), or (ii) (A) who is in Career Band 5 at
any time during the Open Enrollment Period that occurs prior to the beginning of
the applicable Plan Year and (B) whose Base Annual Salary (as defined in
Subparagraph 4(a)(i) below) that is paid and posted to the Plan’s electronic
recordkeeping system as of the last paydate in September of the Plan Year
immediately preceding the applicable Plan Year exceeds the dollar limit for a
highly compensated employee for the Plan Year under Section 414(q) of the Code,
shall be eligible (an “Eligible Employee”) to participate in the Plan (subject
to the limitations set forth in the following sentence) and elect deferrals of
Base Annual Salary for such Plan Year effective as of the first paydate of such
Plan Year that follows the Open Enrollment Period. Notwithstanding the
foregoing, an Eligible Employee may

--------------------------------------------------------------------------------

only participate in the Plan for a Plan Year if such employee is eligible to
participate in any of the qualified savings plans (as determined under Section
401(a) of the Code) maintained by the Corporation or its subsidiaries, other
than a plan as may be designated by the Corporation from time to time (the
“Qualified Savings Plans”), and has made an irrevocable election prior to the
beginning of the applicable Plan Year to defer Base Annual Salary to the
applicable Qualified Savings Plan. For purposes of this Plan, the “Plan Year”
shall mean the calendar year.

3. Definitions. Capitalized terms not otherwise defined in the Plan have the
respective meanings set forth in the applicable Qualified Savings Plans.

4. Participation.

     (a) Time and Form of Election.

          (i) Each Eligible Employee who wishes to participate in the Plan for a
particular Plan Year (a “Participant”), must file a timely written or electronic
deferral election (the “Election Form”) with the Plan Administrator during the
applicable Open Enrollment Period. Such Eligible Employee shall designate in the
Election Form that a portion (determined in accordance with Subparagraph 5(a))
of the Eligible Employee’s base annual salary, exclusive of shift differentials,
overtime or other premium pay, bonus, incentive or other extra compensation, but
inclusive of salary deferred for the Plan Year under this Plan (“Base Annual
Salary”), which would have been payable to such Eligible Employee during such
Plan Year, in lieu of such payment, be credited to a deferred compensation
account maintained under the Plan as an unfunded book entry account stated as a
cash balance (the “Account”). On a Participant’s Election Form, the Participant
shall also indicate the form of payment for all deferrals credited to the
Participant’s Account, as described in Paragraph 7 below, and the Change in
Control election is made, as described in Paragraph 10 below.

     (b) Change of Amount Deferred. A Participant may not modify his deferral
election for a particular Plan Year at any time during that Plan Year.

5. Contributions to Participants’ Accounts.

     (a) Participant Deferred Contributions. For a particular Plan Year, a
Participant may elect to defer an aggregate amount equal to (i) the difference
between the maximum percentage of Base Annual Salary that the Participant may
contribute for the Plan Year as Before-Tax Contributions under the Qualified
Savings Plans (8% for 2009), without regard to any other limitations that may
apply under the Code, and the actual Before-Tax Contributions the Participant
contributes to the Qualified Savings Plans for the Plan Year, and/or (ii) from
1% to 25% (in whole percentages) of such Participant’s Base Annual Salary,
without regard to any other limitations which may apply under the Code
(collectively, “Participant Deferred Contributions”); provided, however, that a
Participant who elects to defer any amount hereunder shall be required to make
the maximum Before-Tax Contributions permissible under the Qualified Savings
Plans for the applicable Plan Year (after giving effect to deferrals under the
Plan or otherwise).

2

--------------------------------------------------------------------------------

     (b) Plan Employer Contributions. There shall be credited to the
Participant’s Account employer contributions under the Plan (“Plan Employer
Contributions”) in an aggregate amount equal to (i) minus (ii), where (i) is 50%
(for Participants entitled to a 50% Employer Contribution in the Qualified
Savings Plans) or 100% (for Participants entitled to a 100% Employer
Contribution in the Qualified Savings Plans) of the lesser of (x) 8% of the
Participant’s Base Annual Salary without regard to any limitations that may
apply under the Code, or (y) the sum the Participant contributes as Before-Tax
Contributions and/or After-Tax Contributions to the Qualified Savings Plans and
as Participant Deferred Contributions, and (ii) is the total amount of Employer
Contributions contributed to the Participant’s account under the Qualified
Savings Plans; provided, however, that in no event shall the combined Plan
Employer Contributions and Savings Plan Employer Contributions exceed 8% of the
Participant’s Base Annual Salary without regard to any limitations that may
apply under the Code, and provided, further, that Plan Employer Contributions
shall not be made with respect to a Participant during any period of suspension
of Employer Contributions with respect to such Participant under the terms of
the Qualified Savings Plans, whether or not such Participant continues to make
Participant Contributions under the Qualified Savings Plans during the period of
such suspension.

     (c) Vesting. Participant Deferred Contributions and Plan Employer
Contributions (collectively “Total Contribution Amounts”) and all amounts
accrued with respect to Total Contribution Amounts in accordance with Paragraph
6, shall be vested at the time such amounts are credited to the Participant’s
Account.

     (d) All Contributions Prorated. Total Contribution Amounts shall be
credited to a Participant’s Account each pay period.

6. The Participant’s Account.

     (a) Types of Accounts. A Participant’s Account shall consist of two
sub-accounts, as applicable: (1) a sub-account which consists of Participant
Deferred Contributions and Employer Contributions to the Plan, and interest
earned thereon, for amounts that were earned and vested as of December 31, 2004
(the “Grandfathered Account”), and (2) a sub-account which consists of
Participant Deferred Contributions and Employer Contributions to the Plan, and
interest earned thereon, for amounts that are earned and vested on or after
January 1, 2005 (the “Non-Grandfathered Account”).

     (b) Participant Deferred Contributions.

          (i) Participant Deferred Contributions shall be credited to the
Participant’s Account under the Plan as unfunded book entries stated as cash
balances.

          (ii) Participant Deferred Contributions credited to the Participant’s
Account after December 31, 2004, and all Participant Deferred Contributions
credited to a Participant’s Account under the Supplemental Savings Plan before
January 1, 2006, shall accrue amounts (to be posted on the Valuation Date)
equivalent to interest, compounded daily, at a rate based upon the cost to the
Corporation of borrowing at a fixed rate for a 15-year term; provided however

3

--------------------------------------------------------------------------------

that, for 2005, Participant Deferred Contributions credited to the Executive
Supplemental Savings Plan between January 1, 2005 and December 31, 2005 shall
accrue amounts (to be posted each Valuation Date) equivalent to interest,
compounded daily, at a rate equal to 8%. The interest rate described in this
paragraph is subject to change from Plan Year to Plan Year and shall be
determined annually by the Chief Financial Officer of the Corporation in
consultation with the Treasurer of the Corporation prior to January 1 of each
Plan Year.

          (iii) Participant Deferred Contributions credited to the Participant’s
Account under the Executive Supplemental Savings Plan prior to January 1, 1994
or after the Participant has terminated employment shall accrue amounts (to be
posted each Valuation Date) equivalent to interest, compounded daily, at a rate
based upon the cost to the Corporation of borrowing at a fixed rate for a
15-year term. The interest rate described in this paragraph is subject to change
from Plan Year to Plan Year and shall be determined annually by the Chief
Financial Officer of the Corporation in consultation with the Treasurer of the
Corporation prior to January 1 of each Plan Year.

          (iv) Participant Deferred Contributions credited to the Participant’s
Account under the Executive Supplemental Savings Plan between January 1, 1994
and December 31, 2004, but before a Participant terminates employment, shall
accrue amounts (to be posted each Valuation Date) equivalent to interest,
compounded daily, at a rate determined annually by the Management Development
and Compensation Committee (the “Committee”) of the Board of Directors of the
Corporation (the “Board”). The rate established in the preceding sentence shall
not exceed the greater of (i) 10% (8% for Participant Deferred Contributions
credited on or after January 1, 2004 and such other percentage that may be
established by the Committee for subsequent Plan Years), or (ii) 200% of the
10-year U.S. Treasury Bond rate at the time of determination and, once
established for a Plan Year, shall remain in effect with respect to all
Participant Deferred Contributions credited to the Participant’s Account during
such Plan Year until such amounts are distributed.

     (c) Plan Employer Contributions. Plan Employer Contributions shall be
credited to the Participant’s Account under the Plan as unfunded book entries
stated as shares of Common Stock (including fractional shares). The number of
shares of Common Stock credited to a Participant’s Account shall be determined
by dividing the equivalent cash amount (as determined under Subparagraph 5(b))
by the closing price of Common Stock on the day that such Plan Employer
Contributions are credited to the Participant’s Account. Amounts equivalent to
the dividends that would have been payable in respect of the Common Stock shall
be credited to the Participant’s Account as if reinvested in Common Stock, with
the number of shares credited determined by dividing the equivalent cash
dividend amount by the closing price of Common Stock on the date the dividends
would have been payable. Amounts credited to the Participant’s Account shall
accrue amounts equivalent to interest and dividends, as the case may be, until
distributed in accordance with the Plan.

     (d) Grandfathered and Non-Grandfathered Accounts. The aggregate amount of
the Participant’s Deferred Contributions, plus earnings credited thereon
pursuant to this Paragraph 6

4

--------------------------------------------------------------------------------

(collectively, the “Participant Deferred Contribution Amounts ”), and the
aggregate number of shares of Common Stock representing the Plan Employer
Contributions, plus dividends reinvested pursuant to this Paragraph 6
(collectively the “Plan Employer Contribution Amounts,” and together with
Participant Deferred Contribution Amounts, the “Total Contribution Amounts”)
credited to the Participant’s Grandfathered Account pursuant to this Paragraph
6, will hereinafter be referred to as “Grandfathered Contribution Amounts.”
Total Contribution Amounts credited to a Participant’s Non-Grandfathered Account
will hereinafter be referred to as “Non-Grandfathered Contribution Amounts.”

7. Distribution from Accounts.

     (a) Form and Timing of Payment.

          (i)      Participant Deferred Contributions.

                (A) 2006 Plan Year and Later. The aggregate amount of the
Participant’s Participant Deferred Contribution Amounts credited to the
Participant’s Non-Grandfathered Account for Plan Years beginning on or after
January 1, 2006 shall be paid in one lump-sum payment to such Participant in the
January of the Plan Year that follows the Plan Year in which the Participant has
a Separation from Service (as defined in Section 409A(a)(2)(A)(i) of the Code
and its corresponding regulations) with the Corporation and its affiliates,
unless the Participant elects in his Election Form at the time of his election
to defer Base Annual Salary for such Plan Year that such Participant Deferred
Contribution Amounts for the Plan Year will instead be paid in substantially
equal annual installments (not to exceed ten (10)) if he has a Separation from
Service with the Corporation and its affiliates on or after he attains age 55
and has completed ten (10) Years of Service (as defined below), in which case
the first installment shall commence in the January of the Plan Year that
follows the Plan Year in which the Participant has a Separation from Service and
each remaining installment will be paid to the Participant in each succeeding
January.

          Notwithstanding the foregoing, if at the time of the Participant’s
Separation from Service, the Participant is a “Specified Employee” (as defined
below) the payments provided in the immediately preceding paragraph shall be
paid (or commence, in the case of installments) in (i) the January of the Plan
Year that follows the Plan Year in which the Participant’s Separation from
Service with the Corporation and its affiliates occurs, if the Participant’s
Separation from Service with the Corporation and its affiliates occurs prior to
July 1 of such Plan Year, or (ii) the July of the Plan Year that follows the
Plan Year in which the Participant’s Separation from Service with the
Corporation and its affiliates occurs, if the Participant’s Separation from
Service with the Corporation and its affiliates occurs after June 30 of such
Plan Year. If the Participant elected to receive his distribution in the form of
installment payments, after the first payment is made pursuant to the
immediately preceding sentence, each subsequent installment will be paid to the
Participant in the January of each Plan Year that follows until all installments
are paid to the Participant.

               (B) For purposes of this Plan, the term (i) “Years of Service”
shall mean each consecutive twelve (12) month period in which the Participant
was employed by the

5

--------------------------------------------------------------------------------

Corporation or an affiliate as measured from the Participant’s commencement of
employment with the Corporation or an affiliate, and (ii) “Specified Employee”
shall mean any Participant who, at any time during the twelve (12) month period
ending on the identification date (as determined by the Vice President,
Compensation and Benefits or its delegate), is a specified employee under
Section 409A of the Code, as determined by the Vice President – Compensation and
Benefits (or his delegate), which determination of “specified employees,”
including the number and identity of persons considered “specified employees”
and identification date, shall be made by the Vice President – Compensation and
Benefits (or his delegate) in accordance with the provisions of Sections 416(i)
and 409A of the Code and the regulations issued thereunder.

2005 Plan Year. For the 2005 Plan Year only, the Participant Deferred
Contribution Amounts credited to the Participant’s Non-Grandfathered Account for
such Plan Year shall be paid in one lump-sum payment in cash in January of the
Plan Year immediately following the Plan Year in which the Participant has a
Separation from Service with the Corporation and its affiliates. Notwithstanding
the foregoing, if at the time of the Participant’s Separation from Service, the
Participant is a Specified Employee the payment provided in the immediately
preceding sentence shall be paid in (i) the January of the Plan Year that
follows the Plan Year in which the Participant’s Separation from Service with
the Corporation and its affiliates occurs, if the Participant’s Separation from
Service with the Corporation and its affiliates occurs prior to July 1 of such
Plan Year, or (ii) the July of the Plan Year that follows the Plan Year in which
the Participant’s Separation from Service with the Corporation and its
affiliates occurs, if the Participant’s Separation from Service with the
Corporation and its affiliates occurs after June 30 of such Plan Year. If the
Participant elected to receive his distribution in the form of installment
payments, after the first payment is made pursuant to the immediately preceding
sentence, each subsequent installment will be paid to the Participant in the
January of each Plan Year that follows until all installments are paid to the
Participant.

               (C) Plan Years Prior to January 1, 2005. The Participant made an
election at the time the Participant made a deferral election for Plan Years
beginning before January 1, 2005, with respect to the distribution of the
Participant Deferred Contribution Amounts credited to the Participant’s
Grandfathered Account pursuant to such election. A Participant elected to
receive such amount in one lump-sum payment or in a number of annual
installments (up to fifteen (15)). The lump-sum payment or the first installment
shall be paid in cash as soon as practicable during the month of January of such
future calendar year as the Participant may designate or, if the Participant so
elects, as soon as practicable during the month of January of the calendar year
immediately following the year in which the Participant last contributed to the
Plan or the year in which the Participant terminates employment with the
Corporation or any of its subsidiaries (whether by reason of retirement or
otherwise). Subsequent installments shall be paid in cash as soon as practicable
during the month of January of each succeeding calendar year until the entire
amount of the Participant Deferred Contribution Amounts credited to the
Participant’s Grandfathered Account shall have been paid.

          (ii) Plan Employer Contributions. The distribution form and timing
that apply to the Participant’s Deferred Contribution Amounts for a Plan Year
pursuant to Subparagraph 7(a) above shall also apply to the form and timing of
the distribution of the Plan Employer Contribution Amounts credited to the
Participant’s Account pursuant to Paragraph 5. Except to

6

--------------------------------------------------------------------------------

the extent otherwise provided with respect to fractional shares, all
distributions of Plan Employer Contribution Amounts shall be made in Common
Stock. Installments after the first installment payment, if applicable, shall be
paid in the January of each succeeding calendar year until the entire amount of
the Plan Employer Contribution Amounts shall have been paid. Any fractional
shares of Common Stock shall be paid in an equivalent cash amount, as determined
using the closing price of Common Stock on the trading date next preceding the
distribution date.

          (iii) Calculation of Installment Payments. If installment payments are
to be made to a Participant for any Plan Year, the amount of each installment
shall be determined by (A) multiplying the balance of the Participant Deferred
Contribution Amounts credited to the Participant for such Plan Year by a
fraction, the numerator of which is one and the denominator of which is (x) the
number of installments elected, reduced by (y) one for each annual installment
previously received, and (B) multiplying the balance of the Plan Employer
Contribution Amount on the last Valuation Date of such Plan Year by a fraction,
the numerator of which is one and the denominator of which is (x) the number of
installments elected, reduced by (y) one for each annual installment previously
received, and then rounding down to the next whole share of Common Stock;
provided, however, the amount of the last installment shall be determined
without regard to the rounding requirement of the preceding portion of this
clause.

     (b) Adjustment of Form of Distribution.

          (i) 2005 Plan Year and Later. For Plan Years beginning on or after
January 1, 2005, a Participant may not change the timing or payment form of
distribution of the Non-Grandfathered Contribution Amounts credited to his
Non-Grandfathered Account for any such Plan Year.

2004 Plan Year and Earlier. For Plan Years beginning before January 1, 2005,
prior to the beginning of any calendar year, a Participant may elect to change
the timing and method of distribution of the Participant’s Grandfathered
Contribution Amounts that are credited to his Grandfathered Account commencing
with such calendar year. A Participant’s Grandfathered Contribution Amounts
credited to the Participant’s Grandfathered Account prior to the effective date
of such change (the “Prior Balance”), and all amounts thereafter accrued with
respect to the Prior Balance, shall not be affected by such change and, except
as otherwise provided in this Paragraph 7 or as determined by the Plan
Administrator pursuant to Paragraph 9, shall be distributed only in accordance
with the election in effect at the time such Prior Balance was credited to the
Participant’s Grandfathered Account.

          (ii) Distribution Default for Amounts Credited to the Participant’s
Grandfathered Account.

                    (A) Distribution Default for Participant Deferred
Contribution Amounts. Any Participant Deferred Contribution Amounts credited to
a Participant’s Grandfathered Account which are not covered by a timely
distribution election under Subparagraph 7(a)(i) above shall be distributed to
the Participant in one (1) lump-sum cash payment as soon as practicable during
the month of January of the calendar year immediately following the later of the
calendar year in which the Participant last contributed to the Plan or the

7

--------------------------------------------------------------------------------

year in which the Participant terminates his employment with the Corporation or
any of its subsidiaries (whether by reason of Retirement or otherwise);
provided, however, if the Participant has made an election pursuant to
Subparagraphs 10(a), 10(b) or 10(c), the lump sum payment shall be made within
the ninety (90) day period following a Change in Control, as defined in
Subparagraph 10(e).

               (B) Distribution Default for Plan Employer Contribution Amounts.
Any Plan Employer Contribution Amounts credited to a Participant’s Grandfathered
Account which are not covered by a timely distribution election under
Subparagraph 7(a)(ii) above shall be distributed to the Participant in Common
Stock as soon as practicable during the month of January of the calendar year
immediately following the later of the calendar year in which the Participant
last contributed to the Plan or the calendar year in which the Participant
terminates his employment with the Corporation or any of it subsidiaries
(whether by reason of Retirement or otherwise); provided, however, if the
Participant has made an election pursuant to Subparagraphs 10(a), 10(b) or
10(c), the distribution shall be made within the ninety (90) day period
following a Change in Control, as defined in Subparagraph 10(e). Any fractional
shares of Common Stock shall be paid in an equivalent cash amount, as determined
using the closing price of Common Stock on the trading date next preceding the
distribution date.

     (c) Changing Prior Distribution Elections with Respect to Amounts Deferred
for Plan Years Prior to January 1, 2005.

     (i) For Total Contribution Amounts credited to the Participant’s
Grandfathered Account, the Plan Administrator may from time to time allow
Participants to request new elections with respect to the distribution of a
Participant’s Prior Balance under the Plan (other than with respect to any such
Prior Balance for which distributions have already commenced). The Plan
Administrator shall reserve the right to accept or reject any such request at
any time and such election shall be subject to such restrictions and limitations
as the Plan Administrator shall determine in its sole discretion, provided that
any new election shall generally be required to be made at least twelve (12)
months prior to any scheduled payment date.



     (ii) For Total Contribution Amounts credited to the Participant’s
Grandfathered Account for Plan Years beginning before January 1, 2005, the Plan
Administrator may also allow a Participant to request an immediate distribution
of all or a portion of such Participant’s Prior Balance (including any portion
of such Prior Balance for which distributions have already commenced) and any
Deferred Contribution Amounts and Plan Employer Contribution Amounts credited to
the Participant’s Grandfathered Account immediately prior to such request. Any
such immediate distribution shall be subject to a penalty equal to six percent
(6%) of the amount requested to be distributed and shall be subject to the
approval of the Plan Administrator and such other restrictions or conditions as
may be established by the Plan Administrator from time to time.

8

--------------------------------------------------------------------------------

8. Distribution on Death.

     (a) Participant Deferred Contribution Amounts. If a Participant should die
before all Participant Deferred Contribution Amounts credited to the
Participant’s Non-Grandfathered Account have been paid in accordance with
Paragraph 7, the balance of the Participant Deferred Contribution Amounts in
such Participant’s Non-Grandfathered Account shall be paid in cash within sixty
(60) days following the date of the Participant’s death to the beneficiary
designated in writing by the Participant and filed with the Plan Administrator.
If a Participant should die before all Participant Deferred Contribution Amounts
credited to the Participant’s Grandfathered Account have been paid in accordance
with Paragraph 7, the balance of the Participant Deferred Contribution Amounts
in such Participant’s Grandfathered Account shall be paid in cash as soon as
practicable following the Participant’s death to the beneficiary designated in
writing by the Participant and filed with the Plan Administrator; provided,
however, if the Participant has made an election pursuant to Subparagraphs
10(a), 10(b) or 10(c) for Participant Deferred Contribution Amounts credited to
the Participant’s Grandfathered Account, such amount shall be paid within the
ninety (90) day period following a Change in Control, as defined in Subparagraph
10(e). If (i) no beneficiary designation has been made, or (ii) the designated
beneficiary shall have predeceased the Participant and no further designation
has been made, then such balance shall be paid to the estate of the Participant.
A Participant may change the designated beneficiary at any time during the
Participant’s lifetime by filing a subsequent designation in writing with the
Plan Administrator.

     (b) Plan Employer Contribution Amounts. If a Participant should die before
all Plan Employer Contribution Amounts credited to the Participant’s
Non-Grandfathered Account have been paid in accordance with Paragraph 7, the
balance of the Plan Employer Contribution Amounts in such Participant’s
Non-Grandfathered Account shall be paid in Common Stock within sixty (60) days
following the date of the Participant’s death to the beneficiary designated in
writing by the Participant and filed with the Plan Administrator. If a
Participant should die before all Plan Employer Contribution Amounts credited to
the Participant’s Grandfathered Account have been paid in accordance with
Paragraph 7, the balance of the Plan Employer Contribution Amounts in such
Participant’s Grandfathered shall be paid in Common Stock as soon as practicable
following the Participant’s death to the beneficiary designated in writing by
the Participant and filed with the Plan Administrator; provided, however, if the
Participant has made an election pursuant to Subparagraphs 10(a), 10(b) or 10(c)
for Plan Employer Contribution Amounts credited to the Participant’s
Grandfathered Account, such amount shall be paid within the ninety (90) day
period following a Change in Control, as defined in Subparagraph 10(e). If (i)
no such beneficiary designation has been made, or (ii) the designated
beneficiary shall have predeceased the Participant and no further designation
has been made, then such balance shall be paid to the estate of the Participant.
A Participant may change the designated beneficiary at any time during the
Participant’s lifetime by filing a subsequent designation in writing with the
Plan Administrator. Any fractional shares of Common Stock shall be paid in an
equivalent cash amount, as determined using the closing price of Common Stock on
the trading date immediately preceding the distribution date.

 



9

--------------------------------------------------------------------------------

9. Payment in the Event of Hardship.

     (a) For Non-Grandfathered Contribution Amounts. For Plan Years beginning on
or after January 1, 2005, a Participant may not receive a distribution in the
event of hardship or unforeseeable emergency from his Non-Grandfathered
Contribution Amounts.

     (b) For Grandfathered Contribution Amounts. For Grandfathered Contribution
Amounts, upon receipt of a request from a Participant delivered in writing to
the Plan Administrator along with a Certificate of Unavailability of Resources
form, the Plan Administrator, or his designee, may cause the Corporation to
accelerate (or require the subsidiary of the Corporation which employs or
employed the Participant to accelerate) payment of all or any part of the amount
credited to the Participant’s Account, including accrued amounts, if it finds in
its sole discretion that payment of such amounts in accordance with the
Participant’s prior election under Paragraph 4 would result in severe financial
hardship to the Participant, and such hardship is the result of an unforeseeable
emergency caused by circumstances beyond the control of the Participant.
Acceleration of payment may not be made under this Subparagraph

10

--------------------------------------------------------------------------------

9(b) to the extent that such hardship is or may be relieved (a) through
reimbursement or compensation by insurance or otherwise, or (b) by liquidation
of the Participant’s assets, to the extent the liquidation of assets would not
itself cause severe financial hardship. Any distribution of Participant Deferred
Contribution Amounts pursuant to this Paragraph 9 shall be made in cash, while
any distribution of Plan Employer Contribution Amounts pursuant to this
Paragraph 9 shall be made in Common Stock. Any fractional shares of Common Stock
shall be paid in an equivalent cash amount, as determined using the closing
price of Common Stock on the trading date next preceding the distribution date.

10. Change in Control.

     (a) Initial Lump-Sum Payment Election.

(i) Non-Grandfathered Contribution Amounts. Notwithstanding any election made
pursuant to Paragraph 4 hereof, for Participant Deferred Contributions
attributable to each Plan Year beginning on or after January 1, 2007, a
Participant may designate in his Election Form at the time the individual files
his Election Form during the Open Enrollment Period for a Plan Year to have his
Participant Deferred Contributions (and corresponding Plan Employer
Contributions) for such Plan Year paid in one (1)-lump sum payment as soon as
practicable following a Change in Control, but in no event later than ninety
(90) days after such Change in Control (as defined below); provided however that
if the event that constitutes a Change in Control does not qualify as a change
in ownership or effective control of the Corporation, or in the ownership of a
substantial portion of the assets of the Corporation, within the meaning of
Section 409A(a)(2)(A)(v) of the Code and its corresponding regulations, a Change
in Control shall not be deemed to have occurred for purposes of this clause (i).

     (ii) Grandfathered Contribution Amounts. Notwithstanding any election made
pursuant to Paragraph 4 for Grandfathered Contribution Amounts, any person who
became eligible to participate in the Plan filed a written election with the
Plan Administrator on his Election Form to have his Grandfathered Contribution
Amount paid in one (1) lump sum payment as soon as practicable following a
Change in Control (as defined below), but in no event later than ninety (90)
days after such Change in Control.

     (iii) Form of Consideration. Any distribution of Participant Deferred
Contribution Amounts pursuant to this Paragraph 10 shall be made in cash, while
any distribution of Plan Employer Contribution Amounts pursuant to this
Paragraph 10 shall be made in Common Stock (or the common stock of any successor
corporation issued in exchange for, or with respect to, Common Stock incident to
the Change in Control). Any fractional shares of Common Stock (or the common
stock of any successor corporation issued in exchange for, or with respect to,
Common Stock incident to the Change in Control) shall be paid in an equivalent
cash amount.

     (b) Subsequent Lump-Sum Payment Election. For Grandfathered Contribution
Amounts only, a Participant who did not make an election pursuant to
Subparagraph 10(a)(ii) or who has revoked, pursuant to Subparagraph 10(c), an
election previously made under

11

--------------------------------------------------------------------------------

Subparagraph 10(a)(ii) or this Subparagraph 10(b) may, prior to the earlier of a
Change in Control or the beginning of the calendar year in which the election is
to take effect, elect to have the aggregate amount credited to the Participant’s
Grandfathered Account for all calendar years commencing with the first calendar
year beginning after the date the election is made, paid in one (1) lump-sum
payment as soon as practicable following a Change in Control, but in no event
later than ninety (90) days after such Change in Control.

     (c) Revocation of Prior Change in Control Payment Elections. For
Grandfathered Contribution Amounts only, a Participant may, prior to a Change in
Control, file an election revoking any election made pursuant to Subparagraphs
10(a)(ii) or 10(b) or file a new lump sum payment election under this Paragraph
10 with respect to amounts previously credited to the Participant’s
Grandfathered Account. Any such revocation or new election shall be made at the
time specified by the Plan Administrator and shall be subject to such
restrictions and limitations as the Plan Administrator shall determine from time
to time.

     (d) Interest Equivalents. Notwithstanding anything to the contrary in the
Plan, after a Change in Control, the Plan may not provide, or be amended to
provide, interest accruals with respect to Participant Deferred Contributions at
rates lower than the rates in effect under Paragraph 6 immediately prior to the
Change in Control.

     (e) Definition of Change in Control. For purposes of the Plan, a Change in
Control is deemed to occur at the time (i) when any entity, person or group
(other than the Corporation, any subsidiary or any savings, pension or other
benefit plan for the benefit of employees of the Corporation or its
subsidiaries) which therefore beneficially owned less than 30% of the common
stock then outstanding acquires shares of Common Stock in a transaction or
series of transactions that results in such entity, person or group directly or
indirectly owning beneficially 30% or more of the outstanding Common Stock, (ii)
of the purchase of shares of Common Stock pursuant to a tender offer or exchange
offer (other than an offer by the Corporation) for all, or any part of, the
Common Stock, (iii) of a merger in which the Corporation shall not survive as an
independent, publicly owned corporation, a consolidation, or a sale, exchange or
other disposition of all or substantially all of the Corporation’s assets, (iv)
of a substantial change in the composition of the Board during any period of two
consecutive years such that individuals who at the beginning of such period were
members of the Board cease for any reason to constitute at least a majority
thereof, unless the election, or the nomination for election by the stockholders
of the Corporation, of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period, or (v) of any transaction or other event which the
Corporate Governance Committee of the Board, in its discretion, determines to be
a Change in Control for purposes of the Plan.

11. Administration.

     (a) Plan Administrator. The Plan Administrator and “named fiduciary” for
purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) shall be the Senior Vice President-Human Resources and Communications
of the Corporation (or the person acting in such capacity in the event such
position is abolished, restructured or renamed). The Plan Administrator shall
have the authority to appoint one (1) or more other named fiduciaries of

12

--------------------------------------------------------------------------------

the Plan and to designate persons, other than named fiduciaries, to carry out
fiduciary responsibilities under the Plan, pursuant to Section 405(c)(1)(B) of
ERISA. Any person acting on behalf of the Plan Administrator shall serve without
additional compensation. The Plan Administrator shall keep or cause to be kept
such records and shall prepare or cause to be prepared such returns or reports
as may be required by law or necessary for the proper administration of the
Plan.

     (b) Powers and Duties of Plan Administrator. The Plan Administrator shall
have the full discretionary power and authority to construe and interpret the
Plan (including, without limitation, supplying omissions from, correcting
deficiencies in, or resolving inconsistencies or ambiguities in, the language of
the Plan); to determine all questions of fact arising under the Plan, including
questions as to eligibility for and the amount of benefits; to establish such
rules and regulations (consistent with the terms of the Plan) as it deems
necessary or appropriate for administration of the Plan; to delegate
responsibilities to others to assist it in administering the Plan; to retain
attorneys, consultants, accountants or other persons (who may be employees of
the Corporation and its subsidiaries) to render advice and assistance as it
shall determine to be necessary to effect the proper discharge of any duty for
which it is responsible; and to perform all other acts it believes reasonable
and proper in connection with the administration of the Plan. The Plan
Administrator shall be entitled to rely on the records of the Corporation and
its subsidiaries in determining any Participant’s entitlement to and the amount
of benefits payable under the Plan. Any determination of the Plan Administrator,
including interpretations of the Plan and determinations of questions of fact,
shall be final and binding on all parties.

     (c) Indemnification. To the extent permitted by law, the Corporation shall
indemnify the Plan Administrator from all claims for liability, loss, or damage
(including payment of expenses in connection with defense against such claims)
arising from any act or failure to act in connection with the Plan.

12. Claims Procedures and Appeals.

     (a) A written request for a Plan benefit is a claim and the person making
such claim is a claimant. Any claim must be made in writing and shall be deemed
to be filed by a claimant when a written request is made by the claimant or the
claimant’s authorized representative which is reasonably calculated to bring the
claim to the attention of the Plan Administrator.

     (b) The Plan Administrator shall provide notice in writing to any claimant
when a claim for benefits under the Plan has been denied in whole or in part.
Such notice shall be provided within ninety (90) days of the receipt by the Plan
Administrator of the claimant’s claim or, if special circumstances require, and
the claimant is so notified in writing, within one hundred eight (180) days of
the receipt by the Plan Administrator of the claimant’s claim. The notice shall
be written in a manner calculated to be understood by the claimant and shall:

     (i) set forth the specific reasons for the denial of benefits;



     (ii) contain specific references to Plan provisions relative to the denial;

13

--------------------------------------------------------------------------------

     (iii) describe any material and information, if any, necessary for the
claim for benefits to be allowed, that had been requested, but not received by
the Plan Administrator;



     (iv) advise the claimant that any appeal of the Plan Administrator’s
adverse determination must be made in writing to the Plan Administrator within
sixty (60) days after receipt of the initial denial notification, and must set
forth the facts upon which the appeal is based; and

     (v) advise the claimant of his right to bring a civil action under Section
502(a) of ERISA, following an adverse benefit determination on review.

     (c) When a claimant receives notice of denial of a claim or does not
receive notification of acceptance or denial within ninety (90) days after
submitting a claim, the claimant, either in person or by duly authorized
representative, may:

     (i) request, in writing, a review of the claim by the Plan Administrator;



     (ii) review pertinent documents relating to the denial;

     (iii) submit issues and comments in writing; and

     (iv)    request, in writing, a hearing with the Plan Administrator;
provided that the claimant takes appropriate action within sixty (60) days after
receiving notice of denial.



     (d) The Plan Administrator shall make its decision with respect to a claim
review promptly, but not later than sixty (60) days after receipt of the
request. Such sixty (60) day period may be extended for another period of sixty
(60) days if the Plan Administrator reviewing the claim finds that special
circumstances require an extension of time for processing.



     (e) The final decision of the Plan Administrator shall be in writing, (i)
give specific reason(s) for the adverse decision, (ii) make specific references
to the pertinent Plan provisions on which the decision is based, (iii) include a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits, and (iv) a statement
describing any voluntary appeals procedures offered by the Plan and the
claimant’s right to obtain information about such procedures, and a statement of
the claimant’s right to bring an action under Section 502(a) of ERISA. All
interpretations, determinations and decisions of the Plan Administrator in
respect of any claim shall be made in its sole discretion based on the
applicable Plan documents and shall be final, conclusive and binding on all
parties.

13. Miscellaneous.

     (a) Anti-Alienation. The right of a Participant to receive any amount
credited to the Participant’s Account shall not be transferable or assignable by
the Participant, except by will or

14

--------------------------------------------------------------------------------

by the laws of descent and distribution. To the extent that any person acquires
a right to receive any amount credited to a Participant’s Account hereunder,
such right shall be no greater than that of an unsecured general creditor of the
Corporation. Except as expressly provided herein, any person having an interest
in any amount credited to a Participant’s Account under the Plan shall not be
entitled to payment until the date the amount is due and payable. No person
shall be entitled to anticipate any payment by assignment, pledge or transfer in
any form or manner prior to actual or constructive receipt thereof.

     (b) Section 409A. The Plan is intended to comply with the applicable
requirements of Section 409A of the Code and its corresponding regulations and
related guidance with respect to Non-Grandfathered Contribution Amounts credited
to the Participant’s Account, and shall be administered in accordance with
Section 409A of the Code with respect to such Non-Grandfathered Contribution
Amounts. Notwithstanding anything in the Plan to the contrary, elections to
defer Non-Grandfathered Contribution Amounts under the Plan, and distributions
of Non-Grandfathered Contribution Amounts, may only be made in a manner and upon
an event permitted by Section 409A of the Code. To the extent that any provision
of the Plan would cause a conflict with the requirements of Section 409A of the
Code, or would cause the administration of the Plan to fail to satisfy the
requirements of Section 409A of the Code, such provision shall be deemed null
and void to the extent permitted by applicable law. Other than a valid Election
Form, in no event shall a Participant, directly or indirectly, designate the
Plan Year of payment with respect to Non-Grandfathered Accounts. For the
avoidance of doubt, deferrals under the Plan are maintained on a Plan Year
basis.

     (c) Unsecured General Creditor. Neither the Corporation nor any of its
subsidiaries shall be required to reserve or otherwise set aside funds, Common
Stock or other assets for the payment of its obligations hereunder. However, the
Corporation or any subsidiary may, in its sole discretion, establish funds for
payment of its obligations hereunder. Any such funds shall remain assets of the
Corporation or such subsidiary, as the case may be, and subject to the claims of
its general creditors. Such funds, if any, shall not be deemed to be assets of
the Plan. The Plan is intended to be unfunded for tax purposes and for purposes
of Title I of ERISA.

     (d) Withholding. The Corporation shall withhold from any distribution made
from Participant Deferred Contribution Amounts the amount necessary to satisfy
applicable federal, state and local tax withholding requirements. With respect
to distributions of Plan Employer Contribution Amounts, the delivery of the
shares of Common Stock shall be delayed until the Participant makes
arrangements, pursuant to procedures to be adopted by the Plan Administrator, to
satisfy the applicable federal, state and local tax withholding requirements.
Each Participant, however, shall be responsible for the payment of all
individual tax liabilities relating to any such benefits.

     (e) Offset. To the maximum extent permitted under Section 409A of the Code
and its corresponding regulations, if a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Corporation or any participating affiliate, then the Corporation
may offset such amount owed to the Corporation or the participating affiliate
against

15

--------------------------------------------------------------------------------

the amount of benefits otherwise distributable. Such determination shall be made
by the Plan Administrator.

     (f) Termination and Amendment. The Corporation may at any time amend or
terminate the Plan, subject to the requirements of Section 409A of the Code with
respect to the Non-Grandfathered Amounts. Notwithstanding the foregoing, and
unless such amendment is required by Section 409A of the Code, the Plan may not,
without the consent of an affected Participant, be amended in any manner which
would (i) adversely affect such Participant’s rights and expectations with
respect to deferral amounts credited to such Participant’s Account immediately
prior to such amendment (including, but not limited to, any amendment which
would adversely affect the rights or features applicable to, or any of the
components that are taken into account in determining, the deferral amounts of
any Participant hereunder), or (ii) with respect to any Participant who
separates from service either during a Potential Change in Control Period (as
defined below) or within two years following a Change in Control under
circumstances entitling such Participant to severance benefits under the
Corporation’s Severance Plan for Corporate Staff Employees or Part II of the
Corporation’s Severance Plan for Senior Executives, adversely affect such
Participant’s rights and expectations with respect to Grandfathered Contribution
Amounts to defer the receipt of severance payments pursuant to such plan. For
purposes of the preceding sentence, a “Potential Change in Control Period” shall
commence when: (A) the Corporation enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control; (B) the Corporation
or any person or group publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control; (C)
any person or group (other than the Corporation, any subsidiary or any savings,
pension or other benefit plan for the benefit of employees of the Corporation or
its subsidiaries) becomes the beneficial owner, directly or indirectly, of
securities of the Corporation representing 15% or more of either the then
outstanding shares of common stock of the Corporation or the combined voting
power of the Corporation’s then outstanding securities (not including in the
securities beneficially owned by such person or group any securities acquired
directly from the Corporation or its affiliates); or (D) the Board adopts a
resolution to the effect that, for purposes of the Plan, a Potential Change in
Control Period has commenced. The Potential Change in Control Period shall
continue until the earlier of (I) a Change in Control or (II) the adoption by
the Board of a resolution stating that, for purposes of the Plan, the Potential
Change in Control Period has expired.

     (g) Benefit Statements. Each Participant shall receive periodic statements
(not less frequently than annually) regarding the Participant’s Account. Each
such statement shall indicate the amount of the balances credited to the
Participant’s Account as of the end of the period covered by such statement.

     (h) Legal Interpretation. This Plan and its provisions shall be construed
in accordance with the laws of the State of Delaware to the extent such Delaware
law is not inconsistent with the provisions of ERISA. The text of this Plan
shall, to the extent permitted by law, govern the determination of the rights
and obligations created or referred to herein. Headings to the Sections,
Paragraphs and Subparagraphs are for reference purposes only and do not limit or
extend the meaning of any of the Plan’s provisions.

16

--------------------------------------------------------------------------------

     (i) Gender; Number. All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, or neuter, as the identity of the person or
persons may require. As the context may require, the singular may read as the
plural and the plural as the singular.

     (j) Employment. The adoption and maintenance of this Plan shall not be
deemed to constitute a contract between the Corporation or its subsidiaries and
any employee or to be a consideration for or condition of employment of any
person. No provision of the Plan shall be deemed to give any employee the right
to continue in the employ of the Corporation or its subsidiaries or to interfere
with the right of the Corporation or its subsidiaries to discharge any employee
at any time without regard to the effect which such discharge might have upon
the employee's participation in the Plan or benefits under it.

     (k) Fiduciary Capacities. Any person or group of persons may serve in more
than one fiduciary capacity with respect to the Plan. For purposes of this
Subparagraph 13(k), the term “fiduciary” shall have the same meaning as in
ERISA.

     (l) Participants Subject to Section 16. Notwithstanding anything herein to
the contrary, if any request and subject to Section 409A of the Code, election
or other action under the Plan affecting a Participant subject to Section 16 of
the Securities Exchange Act of 1934 should require the approval of the Committee
to exempt such request, election or other action from potential liability under
Section 16, then the approval of the Committee shall be obtained in lieu of the
approval of the Plan Administrator.

17

--------------------------------------------------------------------------------